WOLFE, TIDWELL &. McCOY, LLP
                                            ATTORNEYS & COUNSELORS

DALLAS | FRISCO | SHERMAN                           SHERMAN
               RECEIVED IN                  320 N. TRAVIS STREET, SUITE 205
             Ths Jjurt of Appeals               SHERMAN, TEXAS 75090
                 Sixth District                    Te| (903)868-1933
                 MUM                               Fox ,903, 892-2397
             Texarfcana,Texas . •             December 21, 2015
        Debra Autrey, Clerk
        VIA U.S. First Class Mail
       Ms. Kim Robinson, Deputy Clerk
       Court of Appeals, Sixth Appellate District
       Bi-State Justice Building
       100 North State Line Ave. #20
       Texarkana, TX 75501

       VIA Certified Mail. RRR #7015 0640 0007 0073 4079
       Mr. Ricky J. Shugart
       #1917471
       1391 FM3328
       Tennessee Colony, TX 75800

                 RE:      Appellate Case No. 06-15-00101-CV/ Trial Court No. CV-15-42338
                          Ricky J. Shugart v. David Thompson, etal

       Dear Ms. Robinson and Mr. Shugart:

                 I was not served with any of the documents referenced in the Clerk's letter dated
       December 18, 2015, including Appellant's Docketing Statement, Appellant's Motion for
       Appeal to be Taken on the Record and Permission to Omit Case Law Excerpts from
       Appendix and Appellant's Motion to Recognize Post-Judgment Filings. Therefore, I
       cannot determine what was filed or whether a response is required on behalf of my
       clients. Accordingly, I request service of a copy of the filings.

                 Thank you for your assistance with this matter.

                                                                Sincerely,



                                                                  imes C. Tidwell
       JCT/trt
       cc:       Ms. Nancy Young, Fannin County District Clerk
                 Fannin County Courthouse
                 101 E. Sam Rayburn Dr., Ste. 201
                 Bonham, TX 75418